Citation Nr: 0407578	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  95-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for fungus infection 
of both feet, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left varicocele, 
currently evaluated as noncompensable.

4.  Entitlement to service connection for the residuals of 
exposure to asbestos, to include heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of August 1994 and 
April 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Waco, Texas.

Personal hearings were held at the RO before a hearing 
officer in February 1996 and before the undersigned Veterans 
Law Judge sitting at the RO in September 2003.  Hearing 
transcripts are of record.

The issues of entitlement to an increased rating for a left 
varicocele and to service connection for the residuals of 
exposure to asbestos, to include heart disease, respectively, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to increased ratings for bilateral pes planus and a fungus 
infection of both feet, respectively, and the claims file 
contains all relevant evidence necessary for an equitable 
disposition of the claim on appeal.

2.  The veteran's bilateral pes planus is a condition that 
requires use of prosthetic shoes of extra depth and shoe 
inserts and is manifested by pain on use of the feet, hammer 
toes, hypermobility of the forefoot and secondary splay foot, 
plantar fasciitis, and callosities and similar lesions on the 
plantar surface of the feet.  It is not manifested by 
deformity other than hammer toes or by arthritis.

3.  The veteran's fungus infection of both feet has affected 
the feet, toenails, and lower legs on each side, involves 
tinea pedis, onchomycosis, and xerosis (dry skin), has 
resulted in itching and scaling, and has sometimes required 
the use of griseofulvin or a topical cream.  Since August 30, 
2002, the veteran has had xerosis of the distal tibial skin 
for the lower half of each lower extremity and the condition 
has not required systemic drug therapy for times amounting to 
six weeks or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for fungus infection of both feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 7806 (2002), 7806 (2003) 
(rev. eff. August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claims presented on this appeal were pending 
before VA on the November 9, 2000 date of enactment of the 
VCAA, they are subject to the terms of that statute.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Before deciding an appeal, the Board must consider whether 
the claim has been developed and adjudicated by the agency of 
original jurisdiction within the framework established by the 
VCAA and implementing regulations.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  The Board has reviewed the 
claims for increased ratings of bilateral pes planus and a 
fungus infection of both feet, respectively, that are 
presented on this appeal and has found, for the reasons set 
forth below, that all applicable requirements of the VCAA and 
its implementing regulations have been satisfied by the RO's 
actions on these claims.


Duty to Assist with the Development of Evidence

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain 
outstanding records pertinent to the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When such records are 
in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

VA must give appropriate notice to the claimant if it is 
unable to obtain needed records.  38 C.F.R. § 3.159(e).  
Under the VCAA, the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA also has a duty to secure a medical 
examination or medical opinion if one is needed to decide a 
claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Review of the claims file shows that the RO obtained all 
medical records that it had determined, or the veteran had 
indicated, could substantiate the increased rating claims 
concerning bilateral pes planus and a fungus infection of 
both feet.  The RO secured service medical records and VA 
treatment records pertinent to these claims.  The RO also 
obtained all private medical records that the veteran cited 
as relevant to the claims for increased ratings, other than 
those that he submitted to the RO himself.

The RO provided the veteran with three VA examinations during 
which findings relevant to the claims for increased ratings 
were developed.  A VA examination of the feet was performed 
in August 1995.  A VA examination of the feet, including 
examination of the skin, was performed in February 2002.  

All of this evidence is reviewed in the decision that 
follows.  The Board finds that this evidence, together with 
the statements and hearing testimony of record, is sufficient 
to permit decision of the claims.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence pertinent to the claims.


Duty to Notify

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the CAVC since the VCAA was 
enacted have interpreted the requirements in the statute and 
its implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon those requirements.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  
The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini.  The notice must 
be furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

In June 2003, the RO sent the veteran a letter, with a copy 
to his representative, that was intended to serve as the 
notice required by the VCAA.  The June 2003 letter informed 
the veteran of what type of evidence was necessary to 
substantiate the claims for increased ratings of bilateral 
pes planus and fungus infection of both feet, respectively.  

The June 2003 letter identified the evidence that the RO had 
already secured and invited the veteran to inform the RO of 
any additional medical records or other evidence that he 
thought could substantiate either of the claims.  The June 
2003 letter clearly delineated the respective 
responsibilities of VA and the appellant for obtaining this 
evidence.  While indicating that he bore final responsibility 
for obtaining private medical records, the June 2003 letter 
offered the veteran the assistance of VA in obtaining 
additional evidence that he might identify.  The October 2003 
letter asked him to submit any private medical records in his 
possession that were relevant to the any of the claims or to 
sign a release form that was enclosed with the letter, VA 
Form 21-4142, so that the RO could obtain the records on his 
behalf.

Similar information concerning other private medical records, 
ultimately obtained, was provided by the RO in a letter that 
it sent to the veteran, with a copy to his representative, in 
November 1999.  Thus, the letters of June 2003 and November 
1999 together satisfied the requirements of section 5103 of 
the VCAA and its implementing regulation concerning the 
content of the notice to be furnished to claimants of VA 
benefits.  

Thereafter, in September 2003, the veteran submitted to the 
RO certain private treatment records pertinent to his claims.  
With these records, he tendered a written statement declaring 
that he waived RO review of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2001).  In October 2003, the RO issued a rating 
decision by its Decision Review Officer that did not consider 
the new evidence that was the subject of the veteran's waiver 
but rather, performed the same review of the claims as was 
contained in a supplemental statement of the case prepared by 
that officer in October 2002.  

Notice of the supplemental statement of the case was provided 
to the veteran and his representative in November 2002.  The 
claims file does not contain a copy of any letter or other 
document indicating that the RO furnished the veteran or his 
representative with notice of the October 2003 rating 
decision.

The notification concerning the claims that was required by 
the VCAA was not accomplished in full until the letter of 
June 2003 was sent to the veteran and his representative.  
The Board acknowledges that certain procedural 
irregularities, particularly as defined by the CAVC in 
Pelegrini, surround the giving of this notice.  The question 
is whether the notice accomplished in June 2003 was vitiated 
by these procedural irregularities, that is, whether the due 
process intended by the statutory duty to notify was not 
secured.  

The record of course shows that completion of the required 
notification in June 2003 was not followed by the initial 
denial of the claims, the initial rating decision addressing 
these claims having been issued in August 1994.  Thus, the 
requirement enunciated by the CAVC in Pelegrini that notice 
must be issued under section 5103 of the VCAA before the 
initial decision of the agency of original jurisdiction, if 
unfavorable, is rendered, was not, and cannot be, satisfied.  

The Board notes that VA will seek further judicial review on 
the issue of whether the notice issued under section 5103 of 
the VCAA must be provided before the initial decision of the 
agency of original jurisdiction when, as in this case, the 
initial decision of the agency of original jurisdiction was 
made prior to the enactment of the VCAA.  In the present 
case, the Board observes that while the Pelegrini decision 
did not address how the Secretary can cure a defect in the 
timing of the notice issued under section 5103 of the VCAA, 
the decision did acknowledge that such a defect could be 
harmless because not prejudicial to the claimant.  

At present, assuming solely for the sake of argument, and 
without conceding its correctness, that this holding applies, 
the Board finds that the veteran has not been prejudiced in 
his ability to prosecute his claims for increased ratings by 
the procedures that were actually followed by VA in his case.  

In reaching this conclusion, the Board took into account that 
the notification that was completed under section 5103 of the 
VCAA in June 2003 was followed by de novo review of the 
claims in the October 2003 rating decision.  See 38 C.F.R. 
§ 3.2600 (2003) (decision review officer of the RO must 
review claims de novo).  

While the claims file does not indicate that the veteran was 
notified about the October 2003 rating decision, it is also 
the case, the Board has found, that this rating decision 
reiterated the supplemental statement of the case prepared by 
the Decision Review Officer in October 2002 and sent to the 
veteran and his representative in November 2002.  Thus, 
although he did not receive notice of the October 2003 rating 
decision, the veteran suffered no change in his legal 
position after notification concerning the status of his 
claims was completed in June 2003.  

His claims for increased ratings continued to be denied in 
whole or in part, to the same extent and on the same bases, 
and at the same time.  To that extent, lack of notice of the 
October 2003 rating decision did result in any prejudice to 
his case.  At the same time, it appears to the Board that by 
performing the additional de novo review of the claims in 
October 2003, supplied the due process benefit, 
reajudication, that is to follow notice under section 5103.  
38 C.F.R. § 3.159(b)(1); Pelegrini.

Furthermore, the Board, when it reviews an RO decision on 
appeal, reviews that decision de novo and must consider all 
of the evidence presented in the case.  Indeed, an adverse 
decision of the RO that is "affirmed" by the Board upon de 
novo review is subsumed by the appellate decision, which 
becomes the single and sole decision of the Secretary in the 
case.  See 38 C.F.R. § 20.1104 (2003).  While not literally 
the first decision in the case, a decision of the Board 
amounts for all intents and purposes to an initial review of 
the claim.  

Moreover, the purpose of the requirement of section 5103 
concerning notice is that claimants of VA benefits be given 
an adequate opportunity to produce or identify evidence in 
support of their claims before those claims are decided, so 
that the decision that is rendered is one that considers all 
of the pertinent evidence.  Once evidence development and 
notice are accomplished, as they have been in this case, the 
due process intended by the VCAA has been satisfied and there 
is no prejudice to the claimant if the Board decides her 
claim on appeal.  


Accordingly, the Board finds VA has fulfilled its duty to 
notify under the VCAA and its implementing regulation.  The 
due process purpose of that requirement has been satisfied in 
this case.  Therefore, the Board concludes that the claim on 
appeal should be decided at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).


Increased Ratings

a.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2003).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2003).  VA regulations provide that functional loss must be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
VA adjudicators must consider whether 38 C.F.R. § 4.40, 
concerning functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint "must be 
applied to determine if a compensable rating is warranted."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  A schedular disability 
rating based on limitation of motion may be augmented under 
38 C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  Id.

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).


b.  Individual Disability Ratings

I.  Bilateral pes planus

The veteran's service medical records do not note any 
complaints of, or treatment for, flat feet.  However, 
"asympt[omatic]" pes planus of the second degree is noted 
in the report of his November 1945 separation examination.

Service connection for bilateral pes planus in the second 
degree was granted by the RO with a noncompensable evaluation 
in a December 1945 rating decision.  The condition was 
described there as having "no symptoms."

The veteran submitted a claim of entitlement to an increased 
rating of his bilateral pes planus which was denied by the RO 
in a rating decision dated in November 1989.  VA treatment 
records obtained in conjunction with the claim showed that he 
had been seen for the debridement of lesions on his feet.

The current claim of entitlement to an increased rating for 
bilateral pes planus was submitted in August 1993.  

Evidence received in conjunction with this claim consists of 
VA medical records, VA examination reports, private medical 
records, and the transcripts of hearing testimony.

A VA outpatient treatment report dated in June 1993 shows 
that the veteran was seen for "acutely painful lesions " on 
the bottom of both feet; exhibited both "[w]ell 
circumscribed hyperkeratotic lesions " on both heels and the 
left fifth metatarsophalangeal joint; received an assessment 
of "[p]es planus foot type with associated forefoot 
hypermobility with secondary splay foot"; and was referred 
for prosthetic shoes of extra depth and shoe inserts.  A VA 
outpatient treatment report dated in December 1993 states an 
assessment of "[s]eed keratosis left 5th MP 
[metatarsophalangeal] joint, heels bilaterally" and 
"[h]ammertoe deformity bilateral 5th toes with HD lesion 
symptomatic right 5th."  

A VA outpatient treatment report dated in March 1995 cites 
both recurring symptomatic callous tissues and "porkeratotic 
lesions" on the feet and "hammertoe deformities" and 
indicates that the lesions were debrided.

The report of a VA examination of the feet that was performed 
in August 1995 states a diagnosis of "[p]es planus, 
moderate[,] with callosities on both feet."  The examination 
report notes the presence of callosities on the small toe of 
the left foot and on the small toe and the heel of the right 
foot.  The report concerning x-rays of the feet (weight-
bearing) that were taken in August 1995 in conjunction with 
the examination notes that both feet appeared to be within 
normal limits and their arches well maintained.

The transcript of the personal hearing that was conducted at 
the RO in February 1996 shows that the veteran testified that 
he wore orthopedic shoes, had calluses on both feet that 
required trimming approximately every three months, 
experienced pain and some swelling with use of his feet, and 
was able to walk only 200-300 yards before having to stop 
because of foot pain.

Private treatment records dated between 1994 and 1996 reflect 
that the veteran exhibited plantar calluses on both feet.  
These lesions are described in the records as "IPK 
[intractable plantar keratosis."

In a May 1996 rating decision, the RO increased the 
evaluation of the veteran's bilateral pes planus to 10 
percent.

Private treatment records received after the May 1996 rating 
decision was prepared show that the veteran was seen in 1996 
for what were found to be "plantar warts" on his left foot.  
These records show that in May 1996, he was assessed with 
plantar fasciitis of the left foot.

VA treatment records dated between 1996 and 1999 show that at 
intervals, the veteran had his foot calluses, described as 
"hyperkeratotic," paired and trimmed in the podiatry clinic 
in 1996, 1997, 1998, and 1999.  


In an August 1997 record, the lesions are noted to be 
"painful."  A July 1999 treatment note refers to the need 
to refer the veteran to the prosthetics department for 
replacement of worn extra-depth shoes.  

Private medical records dated between 1996 and 1999 also 
reflect that the veteran would have his plantar IPK's 
reduced.

VA treatment records dated between 1999 and 2002 show that 
the veteran was seen in the podiatry clinic throughout this 
period for symptomatic lesions of the left foot and on those 
occasions, his lesions would be removed.  These records show 
that at intervals, he presented painful lesions on his feet 
that would be pared.  

These lesions are usually described in the records as 
"hyperkeratoses at the left 5th M-P [metatarsophalangeal] 
joint and bil[ateral] heels."  A March 2000 note indicates 
that the veteran exhibited hammer toes and continued to wear 
prosthetic shoes and Lynco inserts for support of his arches.  

A September 2001 note reflects that the veteran was referred 
to the prosthetics department for "antishock inerts . . . to 
accommodate hammer toes."  A January 2002 note refers to 
painful feet and hammer toes and reflects that his 
prescription for shoe inserts was renewed.  

A July 2002 note describes calluses of the feet as "painful 
prorkeratosis with center core of keratinization at left 5th 
M-P [metatarsophalangeal] joint and bil[ateral] heels."  

The report of a VA examination of the feet that was performed 
in September 2002 states an impression that includes  
"[p]ainful calluses beneath the head of the firth 
metatarsal," and "[p]lantar fasciitis and small bilateral 
spurs with heel pain."  However, it is stated in the 
impression that "pes planus was not confirmed on x-ray or 
exam[ination]."  Rather, the painful calluses and heel pain 
are attributed in the examination report to "classical 
plantar fasciitis."  

The report concerning x-rays taken of the feet in September 
2002 in conjunction with the examination states an impression 
for the left foot of "[m]inimal osteophytic change" in the 
first metatarsophalangeal joint, "[s]mall heel spur," and 
the presence of a screw over the medial malleolus from 
earlier surgery and an impression for the right foot of a 
"[s]mall heel spur" and "[v]ery minimal osteophytic 
change" in the first metatarsophalangeal joint.  It is noted 
in the examination report that both the longitudinal and the 
transverse arches of the feet were "reasonably well 
preserved."  

At his hearing before the undersigned in September 2003, the 
veteran testified about his flat feet.  He said that his feet 
gave him "a little pain" when he walked and hurt him when 
he stood for an appreciable time, that he had trouble 
walking, and that he took Darvocet for the pain in his feet.  
He pointed out that he used prosthetic devices, for example, 
shoe inserts, to help his feet.  His wife testified that he 
had a shuffling gait, had problems maintaining his balance, 
and often staggered.

Private medical records dated in 2003 show that the veteran 
has been treated for lesions of both feet, which had been 
debrided.  A "mildly painful" "plantar callus" of the left 
foot is noted.  The records also show that he had been 
receiving medical attention for recently diagnosed "mild 
osteoarthritis" of the right hip and has been taking 
Darvocet for this condition. 

The rating of the veteran's bilateral pes planus was assigned 
under Diagnostic Code 5276, which concerns acquired flatfoot 
and its symptomatology.  

Ratings authorized by this diagnostic code include 0 percent 
for a condition that is mild, involving symptoms relieved by 
built-up shoes or arch supports.  

10 percent may be assigned for a bilateral or unilateral 
condition that is moderate, involving a weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.


30 percent may be assigned for a bilateral condition that is 
severe, involving evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, an indication of swelling on use of the feet, and 
characteristic callosities. 

50 percent may be assigned for a bilateral condition that is 
pronounced, involving marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, and 
no improvement through use of orthopedic shoes or appliances.  
38 C.F.R. § 5276.  

Although the evaluation of bilateral pes planus was increased 
from noncompensable to 10 percent after the veteran initiated 
his appeal, he is presumed in the absence of his statement to 
the contrary to be seeking the maximum evaluation available.  
Thus, the May 1996 rating decision wherein the RO increased 
the evaluation did not terminate the appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

The medical evidence of record shows that the veteran's 
bilateral foot condition requires use of prosthetic shoes of 
extra depth and shoe inserts and involves pain on use of the 
feet, hammer toes, hypermobility of the forefoot and 
secondary splay foot, plantar fasciitis, and callosities and 
similar lesions on the plantar surface of the feet.  

Because the record lacks a probative medical opinion to the 
contrary, the Board concludes all of the symptomatology 
identified in the medical records on file is due to the 
veteran's bilateral pes planus condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003) 
(when it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition).  
The Board notes that in the report of the August 1995 VA 
examination of the feet, the callosities of the feet are 
diagnosed with, and attributed to, the pes planus condition.

Deformity of the feet or a foot other than hammer toes and 
splay foot is not cited in the medical findings of record, 
nor is arthritis.

Accounts of his symptoms offered by the veteran have 
emphasized the pain that he feels when using his feet.  

The immediate question is whether the features of the 
veteran's bilateral pes planus more closely resemble the 
criteria for a 10 percent or a 30 percent evaluation.  
38 C.F.R. § 4.7.  

The Board finds that the 30 percent evaluation is warranted 
on the basis of pain, characteristic callosities, and 
deformity.  Id.  Although the degree of pain that the veteran 
feels on use of his feet is open to some question - - he 
testified that he used Darvocet for foot pain when his 
medical records show that it has been prescribed for right 
hip pain - - the medical evaluations of record confirm that 
he has continual pain in his feet and thus tend to support 
his testimony and that of his wife to that effect.  
Callosities of the plantar surface of the feet requiring 
ongoing podiatric care and plantar fasciitis of the left foot 
are shown by the medical records.  Although marked pronation 
or abduction deformity is not shown by the medical records, 
those records indicate that the veteran has hammer toes and 
splay foot.  

Thus, the schedular criteria for a 30 percent evaluation of 
bilateral pes planus have been sufficiently approximated.  
The Board notes that under Diagnostic Code 5278, which 
concerns acquired clawfoot (pes cavus), toes tending to 
dorsiflexion, shortened plantar fascia, and marked tenderness 
under the metatarsal heads - - features characteristic of the 
veteran's pes planus condition - - are associated with, and 
could form the basis for granting, a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2003).  

Moreover, evidence of disabling pain accompanying orthopedic 
disabilities such as that presented in this case must be 
considered by adjudicators in determining which schedular 
rating of a disability is proper.  38 C.F.R. §§ 4.10, 4.40, 
4.45, Schafrath; DeLuca.  Accordingly, the Board finds that 
the veteran has a "severe" bilateral pes planus condition 
warranting a 30 percent evaluation under Diagnostic Code 
5276.  

A higher evaluation under Diagnostic Code 5276 is not 
supported by the evidence, however.  The evidence does not 
show that the veteran has "extreme" tenderness of the 
plantar surfaces of the feet or "marked" deformity of the 
feet, experiences "spasm" when his feet are manipulated, or 
derives no relief from orthopedic shoes or appliances.  
Therefore, the 50 percent evaluation authorized by this 
diagnostic code is not available in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The Board has considered whether an evaluation greater than 
30 percent may be assigned to the veteran's bilateral foot 
disability under any other provision of 38 C.F.R. Parts 3 and 
4, see Schafrath, and has found in light of the evidence that 
one cannot.

The only diagnostic code other than Diagnostic Code 5276 that 
authorizes the assignment of a rating for a foot disability 
in excess of 30 percent is diagnostic code 5278.  
Characteristics approximating those required for the 
assignment of that rating, marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity, are not 
shown in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5278 (2003).

Accordingly, the Board will grant a 30 percent rating for 
bilateral pes planus under Diagnostic Code 5276.


II.  Fungus Infection of Both Feet

The veteran's service medical records do not note any 
complaints of, or treatment for, a fungus infection of the 
feet.  However, a "[m]ild fungus infection of the lateral 
aspect of the lower right leg" is noted in the report of the 
veteran's November 1945 separation examination.

Service connection for "fungus infection of [the] right 
lower leg" was granted with an evaluation of 10 percent by 
the RO in the December 1945 rating decision.  The condition 
was described there as "moderate." 

In a February 1949 rating decision the RO reduced the 
evaluation to noncompensable on the basis of the report of a 
February 1949 VA examination stating that no skin condition 
was found.  The disability was recharacterized in the 
February 1949 rating decision as "fungus infection."

The veteran submitted a claim of entitlement to an increased 
rating of his bilateral pes planus which was denied by the RO 
in a rating decision dated in November 1989.  VA treatment 
records obtained in conjunction with the claim did not show 
that he had received medical attention for a fungus 
infection.

The current claim of entitlement to an increased rating for 
fungus infection of both feet was submitted in August 1993.  

Evidence received in conjunction with this claim consists of 
VA medical records, VA examination reports, private medical 
records, and the transcripts of hearing testimony.

VA outpatient treatment records dated from 1991 through 1995 
do not confirm that the veteran was treated for a fungus 
infection or similar skin condition of the feet, although, as 
noted above, they do show that he was treated for calluses 
and similar incident to his pes planus.  An October 1991 
orthopedic note states an impression of status post internal 
reduction fixation surgery of a left ankle fracture and 
comments that examination revealed that the veteran's feet 
were dry and scaly.  A March 1995 treatment record, while 
stating that "[p]atient has no other foot problems except 
for tender callous areas," notes "blistering of the skin 
which appears consistent with that of dry skin [on the] 
dorsum of feet and ankles" and suggests that the veteran 
should have a dermatology consultation.

Private treatment records dated between 1992 and 1996 reflect 
that in March 1995, the veteran was found to have "a scaling 
psoriatic rash involving the feet and lower ankles," was 
diagnosed with "[p]robable fungal infection," and was 
prescribed griseofulvin and a topical cream and that in May 
1995, the condition was assessed as "much improved" and use 
of the medications was continued.  

In a July 1995 treatment record, it is stated that 
examination of the veteran's feet and ankles revealed that 
the skin no longer exhibited scaling.  The treatment note 
cites a fungus of the toenails and indicates that it was 
clearing.  The treatment note states an assessment of 
onchomycosis and tinea pedis and indicates that the 
griseofulvin therapy would be continued.  A November 1995 
treatment record states that there was "less flaking [and] 
xerosis" evident on the lower legs and less "scaling and 
flaking" evident on the feet and indicates that the 
griseofulvin therapy and use of a topical cream would be 
continued.

The report of a VA examination performed in August 1995 to 
assess several conditions includes the statement of a 
diagnosis of "[c]hronic fungus infection of the left foot 
for which the veteran is on Griseofulvin therapy with marked 
recent improvement."  The examination report indicates that 
examination of the skin revealed "no acute lesions" but 
disclosed "some evidence of scaling of the skin particularly 
around the lateral aspect of the left ankle with slight 
scaling of the skin around the right ankle as well, but no 
lesions in the interdigital areas."  

The transcript of the personal hearing that was conducted at 
the RO in February 1996 shows the veteran testified that he 
had a fungus infection of the skin that affected both lower 
extremities but the left more than the right, that was 
concentrated around the ankles, and that was scaly and itchy.

Private treatment records dated between 1997 and 1999 show 
findings of onchomycosis.

VA outpatient treatment records show that in January 2002, 
the veteran was assessed in the dermatology clinic.  The note 
indicates that the assessment of the lower extremities 
identified "diffuse white scaling" on the feet, 
"hyperpigmented ichothytotic scaling" on the anterior left 
leg, and diffuse scaling on the right leg.  The note 
indicates that the veteran reported that he had been using a 
topical cream on his rashes.  The note states assessments of 
tinea pedis, xerosis and lichenoid drug reaction.  

A dermatology note dated in May 2002 reflects that when seen 
for a follow-up assessment at that time, the veteran reported 
that he had no itching or other skin problems.  The note 
states an assessment of "[t]inea corpora/pedis" and 
"[l]esions resolved" and indicates that the veteran was 
instructed in "fungus avoidance techniques."  A dermatology 
note dated in July 2002 indicates that the skin was found to 
be clear.

The report of the VA examination of the feet that was 
performed in September 2002 states a dermatological 
impression of "[x]erosis (dry skin), distal left lower 
extremity legs."  However, the description of the clinical 
findings arrived at during the examination indicates that the 
xerosis, or "dry skin problem," was "present on the distal 
tibial skin for the lower half of each lower extremity."  It 
was noted in the examination report that dry skin was itchy 
and "salve" used by the veteran helped the condition.

In November 2002, the evaluation of fungus infection of both 
feet was increased to 10 percent.

Later, private treatment records dated between January 2002 
and August 2003 were submitted, and the veteran waived RO 
review of these materials.  These records do not show that he 
received medical attention regularly for a skin condition.  A 
note dated in September 2003 indicates that when seen for 
right hip pain, he reported that he had a rash that was itchy 
and dry.

At his hearing before the undersigned in September 2003, the 
veteran testified that his skin was itchy and ashy, but not 
scaly, from his toes up to his calves and that he sometimes 
used a topical cream for this condition that was prescribed 
by VA.

The rating of the veteran's bilateral pes planus was assigned 
under Diagnostic Code 7806, which is one of the diagnostic 
codes that concern skin disabilities.  

The Board notes that while this appeal was pending, the 
criteria for evaluating skin disabilities were revised from 
an effective date of August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  


When the law controlling an issue changes after a claim has 
been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded, as is the case here, the version of the statute or 
regulation that is more favorable to the appellant will apply 
absent Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  However, VA adjudicators must 
consider whether revised or former rating criteria are more 
favorable to a claim and apply the more favorable criteria to 
the extent permitted by law.  See VAOPGCPREC 3-2000 (April 
10, 2000).

In the former section of the rating schedule concerned with 
the skin, Diagnostic Code 7806 refers to eczema but 
dermatitis, referred to in Diagnostic Code 7817, is to be 
rated as eczema.  See 38 C.F.R. §§  4.118, Diagnostic Codes 
7806, 7817 and note following (2002).  In the revised section 
of the rating schedule concerned with the skin, Diagnostic 
Code 7806 refers to dermatitis or eczema.  The Board finds it 
appropriate to evaluate the veteran's fungus infection of the 
feet, which, as the evidence shows, is a condition involving 
the veteran's lower legs and toenails as well, as dermatitis 
or eczema.  

Ratings authorized by the former version of Diagnostic Code 
7806 are 0 percent for a condition that involves slight, if 
any, exfoliation, exudation, or itching, if on an unexposed 
surface or small area; 10 percent for a condition that 
involves exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area; 30 percent for a condition 
involving constant exudation or itching, extensive lesions, 
or marked disfigurement; and 50 percent for a condition 
involving ulceration or extensive exfoliation or crusting, 
and systematic or nervous manifestations, or one that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Ratings authorized by the revised version of Diagnostic Code 
7806 are 0 percent for a condition that involves less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas affected and has required no more than topical 
therapy during the past 12-month period; 10 percent for a 
condition that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected or has 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period; 30 percent for a condition that involves 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected or has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more but not constantly, during the 
past 12-month period; and 60 percent for a condition that 
involves more than 40 percent of the entire body or more than 
40 percent of the exposed areas affected or has required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003) (rev. eff. August 30, 2002).  

The revised regulations provide that in the alternative, 
dermatitis or eczema can be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  Id.  

Although the evaluation of his fungus infection of the feet 
was increased from noncompensable to 10 percent after the 
veteran initiated his appeal, he is presumed in the absence 
of his statement to the contrary to be seeking the maximum 
evaluation available.  Thus, the November 2002 action 
increasing the rating did not terminate the appeal.  AB, 6 
Vet. App. 35.

The medical evidence of record shows that the veteran's 
fungus infection of the feet involves tinea pedis, 
onchomycosis, and xerosis (dry skin), has affected the feet, 
toenails, and lower leg on each side, and has resulted in 
itching and scaling.  



The medical evidence of record does not confirm that during 
any 12-month period since August 30, 2002, the veteran has 
been prescribed systemic drug therapy for his skin condition 
for times amounting to six weeks or more, although it is 
shown that he has used a topical cream.  The medical evidence 
of record shows that since August 30, 2002, the veteran has 
had xerosis of the distal tibial skin for the lower half of 
each lower extremity.

In his account of the symptoms that he experiences with his 
skin condition, the veteran has revealed that he sometimes 
experiences itching, scaling, dryness of the skin of his feet 
and lower legs and recently, that he sometimes uses a topical 
cream for the condition.  

The immediate question is whether the features of the 
veteran's fungus infection of the feet more closely resemble 
the criteria for a 10 percent or a 30 percent evaluation.  38 
C.F.R. § 4.7. 

The Board notes that onchomycosis of the nails is not 
addressed by a diagnostic code concerned specifically with 
that disorder but rather, to be rated as a skin disability.  
In assessing the severity of the skin disability denominated 
as fungus infection of both feet, the Board has considered 
that the medical evidence shows that the veteran has been 
diagnosed with onchomycosis of the toenails, tinea pedis, and 
xerosis.  

Nevertheless, the Board finds that the veteran's skin 
condition does not approximate the criteria for a 30 percent 
evaluation set forth in the former version of Diagnostic Code 
7806 sufficiently to warrant the assignment of that rating.  
Neither the medical nor the lay evidence shows that the 
condition has involved constant exudation or itching, 
extensive lesions, or marked disfigurement.  Rather, this 
evidence shows that there have been times when the condition 
has receded and that when active, has not been assessed 
medically as involving constant exudation or itching, 
extensive lesions, or marked disfigurement.  

The Board also finds that the veteran's skin condition does 
not approximate the criteria for a 30 percent evaluation set 
forth in the revised version of Diagnostic Code 7806 
sufficient to warrant, to the extent allowed by law, the 
assignment of that rating.  The medical and lay evidence of 
record shows that since August 30, 2002, veteran has had 
xerosis of the distal tibial skin for the lower half of each 
lower extremity and the condition has not required systemic 
drug therapy for times amounting to six weeks or more.  It 
appears from this evidence, then, that the skin condition has 
not been one that affects 20 to 40 percent of the entire body 
or 20 to 40 percent of an exposed affected area or that has 
required immunosuppressive drug therapy for six weeks or more 
during a 12-month period.

Accordingly, the Board finds that an evaluation in excess of 
10 percent under either the former or the revised Diagnostic 
Code 7806 is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102-
5103A, 5107, 5126; 38 C.F.R. § 4.71a, Diagnostic Codes 7806 
(2002), 7806 (2003) (rev. eff. August 30, 2002).

The Board has considered whether an evaluation greater than 
10 percent may be assigned to the veteran's skin disability 
under any other provision of 38 C.F.R. Parts 3 and 4, see 
Schafrath, and has found in light of the evidence that one 
cannot.  

As noted above, the revised regulations provide that in the 
alternative, dermatitis or eczema can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), if either represents the predominant possibility.  

While an evaluation in excess of 10 percent may be assigned 
for scarring or other disfigurement under the revised 
regulations in the proper case, the evidence in this case 
does not indicate that the veteran's disability involves any 
of these features at all, much less as the predominant 
characteristic.  Likewise, while under the former 
regulations, dermatitis or eczema may be evaluated as 
scarring, if warranted by the evidence, and potential 
evaluations for scarring exceed 10 percent, there is no 
evidence that the veteran's skin disability has resulted in 
any scarring.  




Although other diagnostic codes contained in the portion of 
the rating schedule concerned with skin disabilities provide 
for evaluations in excess of 10 percent, none are potentially 
relevant to this case.

Accordingly, the Board will deny an evaluation in excess of 
the current 10 percent rating for fungus infection of both 
feet under Diagnostic Code 7806.  The preponderance of the 
evidence in this record is against the veteran's claim.  
38 U.S.C.A. § 5107(b).


Extraschedular Evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The Board has considered whether referral of the claims for 
increased ratings of bilateral pes planus and a fungus 
infection of both feet, respectively, for consideration of an 
extraschedular evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  



Referral for extraschedular evaluation, however, as noted 
above, is based on a finding that the disability in concern 
presents "such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

While the RO provide the criteria for assignment of 
extraschedular evaluation and obviously considered, it did 
not grant entitlement to increased compensation benefits on 
this basis.  It has not been shown that the veteran ever has 
been hospitalized, much less repeatedly, on account of either 
disability or that either disability has, or would, markedly 
interfere with his ability to carry on a job.  Moreover, it 
is well to remember that industrial impairment is a factor 
contemplated by the rating schedule.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.10 (2003).  There 
is no evidence that either of the disabilities at issue 
presents a disability picture that is exceptional or unusual 
as to fall outside the scope of the rating schedule.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's bilateral pes planus or fungus infection of 
both feet for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

Entitlement to an increased evaluation of 30 percent for 
bilateral pes planus is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
fungus infection of both feet is denied.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The Board observes that in general, the claims that are the 
subject of this remand are subject to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).


Increased (compensable) rating for left varicocele

After reviewing the record, the Board concludes that a VA 
medical examination is needed to assist adjudicators in 
evaluating the veteran's left varicocele.  Under the VCAA, VA 
has a duty to secure a medical examination or opinion if one 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The veteran has received two VA examinations, in August 1995 
and September 2002, respectively, in conjunction with his 
claim of entitlement to an increased rating for a left 
varicocele.  The report of VA examination that was performed 
in August 1995 indicates that the examiner did not find a 
varicocele.  The report of the September 2002 VA examination 
states a diagnosis of "[b]ilateral testicular atrophy with 
absence of demonstrable varicocele."  

No diagnostic code in the rating schedule addresses varicocle 
specifically.  The RO has evaluated the veteran's left 
varicocele by analogy under Diagnostic Code 7523, which 
concerns complete atrophy of one testis or both testes.  
Under this diagnostic code, a noncompensable rating is 
authorized for complete atrophy of one testis and a 20 
percent rating for complete atrophy of both.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2003).  

However, regardless of which evaluation is assigned, the 
rating schedule directs that the claim be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350 (2003).  Special monthly compensation is afforded for 
the loss of use of a creative organ, including through the 
loss of use of one testicle.  See 38 C.F.R. § 3.350(a)(1).  

The RO has denied an increased evaluation on the ground that 
the September 2002 VA examination did not establish that the 
veteran's left testicle was completely atrophied.  Thus, it 
is important to determine for purposes of the adjudication of 
this claim whether the veteran's left testicle is completely 
atrophied or not.  

The report of the September 2002 VA examination does not 
clarify whether the atrophy of the veteran's left testicle is 
complete.  Therefore, the examination report is insufficient, 
and re-examination of the veteran is needed.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. 
§ 4.2 (2003); Massey v. Brown, 7 Vet. App. 204 (1994).

Notice under section 5103 of the VCAA should be issued to the 
veteran and his representative on a de novo basis concerning 
evidence that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice 
should take into account, in discussing the type of evidence 
that could substantiate the claim, all potential bases for 
the granting of a compensable evaluation and special monthly 
compensation.  


Statement of the Case(SOC) following notice of disagreement

In the August 1994 rating decision, the RO denied entitlement 
to service connection for exposure to asbestos.  In the April 
1995 rating decision, which it issued after it had received 
more information from the veteran clarifying his contentions, 
the RO denied entitlement to service connection for heart 
disease as a residual of exposure to asbestos.  

The transcript of the personal hearing held before the 
hearing officer of the RO in February 1996 reflects that the 
veteran expressed his dissatisfaction with, and his desire to 
contest, the April 1995 rating decision.  The claims file 
reflects that the hearing transcript was certified in April 
1996.

The RO did not furnish the veteran with a statement of the 
case after the February 1996 hearing.

It appears to the Board, however, that the February 1996 
hearing testimony should be considered a valid notice of 
disagreement.  A notice of disagreement, as defined by the 
applicable VA regulation, is "a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the 
result. .  ."  38 C.F.R. § 20.201 (2003).  However, the CAVC 
held that a transcript of a hearing before an RO hearing 
officer may be considered a notice of disagreement filed as 
of the date on which the transcript is certified.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board finds 
that the hearing transcript represented a notice of 
disagreement with the April 1995 denial of the claim of 
entitlement to service connection for heart disease as a 
residual of exposure to asbestos.  Id.

The transcript was certified in April 1996 less than one year 
after the date on which notice of the April 1995 rating 
decision was mailed to the veteran and thus was a timely 
notice of disagreement with that rating decision.  38 C.F.R. 
§ 20.302(a) (2003).

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29 (2003).  The RO did not issue a statement of 
the case concerning the issue of entitlement to service 
connection for heart disease as a residual of exposure to 
asbestos.  

Where a claimant files a notice of disagreement but the RO 
has not issued a statement of the case, the issue must be 
remanded to the RO for issuance of such adjudicative 
document.  Godfrey v. Brown, 7 Vet. App. 439 (1995), 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the claim will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2003).  On remand, the RO must provide 
the veteran and his representative with a statement of the 
case addressing the issue in concern and advising them of the 
time period in which a substantive appeal must be filed in 
order to obtain appellate review of the issue.  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for the Board to have jurisdiction over this claim.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 
(2003).

The Board notes that in an August 1994 rating decision, the 
RO denied entitlement to service connection for the residuals 
of exposure to asbestos without naming the claimed residuals.  
The April 1995 rating decision denying entitlement to service 
connection for heart disease as a residual of exposure to 
asbestos reflects the understanding that the veteran had 
limited the claim to that issue.  However, to the extent that 
the veteran has alleged that he has incurred other disability 
from exposure to asbestos - - and the claims file reflects 
that he has cited respiratory problems in addition to heart 
disease- - the April 1995 rating decision did not address the 
entire claim.  The statement of the case that is issued on 
remand should address the claim of entitlement to service 
connection for residuals of exposure to asbestos on all 
grounds cited by the veteran.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC must provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim of entitlement to an increased 
evaluation for a left varicocele.  A copy 
of the notice must be provided to the 
veteran's representative.  By way of 
explaining what evidence could be 
material, this notice should take into 
account all potential bases for the 
granting of a compensable evaluation and 
special monthly compensation.  

The notice also must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf, must ask the veteran to submit 
all evidence in his possession that is 
pertinent to the claim, must inform the 
veteran of the appropriate time 
limitation within which to submit any 
evidence or information, and must meet 
the other requirements for such notices 
set forth in 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b) (2003); 
Quartuccio.  

4.  Regardless of the veteran's response 
to the notice requested in Paragraph 4, 
above, the VBA AMC should obtain all 
outstanding VA treatment reports that are 
pertinent to the claim concerning the 
evaluation of a left varicocele.  The BVA 
AMC must make efforts to obtain all other 
treatment records or other documentary 
evidence that the veteran may identify in 
responding to the notice.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should provide the 
veteran and his representative with a 
statement of the case addressing the 
issue of entitlement to service 
connection for the residuals of exposure 
to asbestos, to include heart disease.  

The veteran and his representative should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of this issue.

7.  After completing the actions 
requested above, the VBA AMC should 
arrange for a VA special genitourinary 
examination of the veteran by a 
specialist in genitourinary diseases for 
the purpose of ascertaining the nature 
and extent of severity of his left 
testicle varicocele, any left testicle 
atrophy, and any other disorder of the 
left testicle.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examination report must identify all 
defects of the left testicle.  In 
particular, the examination report must 
state whether the veteran currently has a 
left varicocele and whether his left 
testicle is atrophied completely or 
partially, and if the latter, to what 
degree.  As to all defects of the left 
testicle that are found, the examiner 
must express an opinion as to whether it 
is at least as likely or not (50 percent 
or greater likelihood) that the defect is 
related etiologically to the left 
varicocele that the veteran has 
exhibited.  

The examiner must also state whether the 
veteran has lost the use of the left 
testicle as a creative organ on the 
following basis:  that the diameters of 
the left (affected) testicle has been 
reduced to one-third of the corresponding 
diameters of the right testicle (if 
normal); or, that the diameters of the 
left (affected) testicle are reduced to 
one-half or less of the corresponding 
right testicle (if normal) and there is 
alteration of consistency so that the 
left (affected) testicle is considerably 
harder or softer than is the right 
testicle (if normal); or, that a biopsy 
that the board has recommended and has 
been accepted by the veteran establishes 
the absence of spermatozoa.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased rating for a 
left varicocele.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased rating of a left varicocele.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



